Citation Nr: 0714981	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO. 03-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for right ulnar 
neuropathy, currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from January 1967 until 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board previously considered this appeal in January 2005 
and July 2006 and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. As such, this matter is properly returned to 
the Board for appellate consideration. 


FINDING OF FACT

The veteran's right ulnar neuropathy is not shown to be 
productive of severe incomplete paralysis or complete 
paralysis of the ulnar nerve. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right ulnar neuropathy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2002, 
January 2005, September 2005, January 2006 and July 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The July 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. While the Board remanded the claim 
in July 2006 to obtain private medical records, the record 
reflects the RO sent the veteran a medical authorization, 
however the veteran never responded. It has been held in this 
regard that "[t]he duty to assist is not always a one-way 
street. If a [claimant] wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.




The Merits of the Claim

The RO granted service connection for right ulnar neuropathy 
by way of a December 1999 rating decision. A that time, a 10 
percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516. A June 2000 rating decision 
granted an increased evaluation of 30 percent. Subsequently, 
a June 2001 rating decision granted a total rating for 
convalescence for the period from October 2000 until February 
2001. The 30 percent rating was continued after February 
2001. The veteran applied for an increased evaluation in 
November 2001 and contends the current rating evaluation does 
not accurately reflect the severity of his disability. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 


The evidence of record reflects the veteran is right handed 
and therefore the right arm is the major extremity for rating 
purposes. Under Diagnostic Code 8516 for impairment of the 
ulnar nerve, a 30 percent evaluation is for assignment for 
moderate incomplete paralysis and a 40 percent evaluation for 
severe incomplete paralysis of the major extremity. A 60 
percent evaluation is for assignment for complete paralysis 
of the ulnar nerve described as a "griffin claw" deformity, 
due to a flexor contraction of the ring and little fingers, 
atrophy very marked in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) and an inability to adduct the thumb with flexion of 
the wrist weakened. 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. After reviewing the evidence of record, the 
Board is of the opinion that the veteran's right ulnar 
disability is not productive of severe incomplete paralysis 
of the ulnar nerve, and therefore an increased evaluation is 
not warranted.

A January 2001 private medical record reflected follow up 
from ulnar transposition and noted some numbness about the 
olecranon that was post surgical. A private medical record 
dated in August 2001 noted complaints of disesthesia in the 
right hand where the veteran had ulnar transposition. The 
physician stated he was not sure if the disesthesic pain on 
the side was from the shoulder or from irritation. The 
cervical Magnetic Resonance Imaging test (MRI) had not shown 
any significant encroachment in the past. Examination 
revealed fairly good grip. There were no mechanical signs of 
irritation about the olecranon and there was no obvious 
inflammation around the incision. 

The veteran underwent a VA examination in January 2002 to 
assess the severity of the right ulnar neuropathy. During 
this examination, the veteran explained his right hand and 
shoulder conditions caused him to leave work. He complained 
of episodes of spasms and shaking in the right hand following 
transposition of the ulnar nerve in October 2000. The veteran 
stated his elbow was more sensitive to contact and spasms 
increased after the surgery. He treated with medication which 
did no prevent him from dropping objects. He reported he was 
under the care of a private surgeon because of a painful 
shoulder, reduced sensation in the ulnar territory of the 
right hand and a condition causing the fingers of the right 
hand to remain in a flexed attitude with the exception of the 
thumb and index finger. 

Clinical examination in January 2002 reflected unremarkable 
posture, tone, power, coordination and pattern of skilled 
movements with the exception of the intrinsic hand muscles 
bilaterally which were weak and seemed small, particularly 
those of the ulnar nerve in the right. There was little 
identifiable atrophy as judged by change in contour of the 
muscles. Muscle tone was described as one of resistance. The 
weakness of the intrinsic hand muscle was difficult to define 
as minimal amounts of pressure or resistance on contraction 
caused the muscles to collapse. Therefore it was not possible 
to determine if actual weakness was present. There was lack 
of movement in the right arm in all areas. The veteran was 
able to raise his right arm to 150 to 160 degrees and able to 
extend the arm to 60 degrees. The elbow flexed and internally 
rotated. 

There were multiple surgical scars around the right elbow and 
gentle palpation resulted in complaints of tingling about the 
elbow area especially around the skin over the distal arm and 
upper forearm. It was not clear that this extended into the 
fourth and fifth fingers. Appreciation of pinprick, touch, 
temperature, position and vibration was unremarkable. 
Threshold of 2 point discrimination of the right index finger 
and right fifth finger were at the upper ends of normal. A 
Tinel phenomenon was noted over the right ulnar. The 
radiation was to the skin around the elbow and not the 4th 
and 5th fingers as expected.  There was no clear evidence of 
recent flare-ups; however, the veteran reported there were 
some after the operation. There was no evidence of 
precipitating, aggravating or alleviating factors. The 
veteran was able to dress and write. He denied current 
treatment. 

The examiner noted the veteran underwent surgical 
intervention without substantial benefit. The complaints were 
not characteristic of prickling, tingling, numbness and 
weakness but rather of spasms and shaking. There was no spasm 
or shaking at the time of the examination. There was no 
convincing sensory abnormality in the hand and the 2 point 
discrimination was within normal range. There was a bilateral 
slow condition of the ulnar nerve and the elbow, more in the 
right. The disorder appeared to be compressive neuropathy in 
the supracubital tunnel portion of the limb. The condition 
was not a result of brain disease or injury, spinal cord 
disease or injury or cervical disc disease. The veteran 
appeared to display adequate motor and sensory function and 
fine control. There was a minimal amount of smallness of the 
intrinsic hand muscles, particularly those supplied by ulnar 
nerve. The diagnosis was bilateral compressive neuropathy of 
the ulnar nerve at elbow, mild, nontraumatic.

The veteran underwent another VA examination in January 2006. 
The veteran related the numbness involving the right hand 
began approximately one year following the elbow dislocation 
and the issue of crossing over the index finger was noted in 
a February 2000 report. The veteran explained he underwent an 
ulnar nerve transposition in October 2000. The veteran had 
initially reported the surgery helped the right hand symptoms 
and records in January 2001 demonstrated decreased symptoms. 
In November 2005, the veteran was examined at a private 
institution with complaints related to the base of the right 
thumb. There was numbness in the ulnar nerve distribution at 
that time; however, an electromyograph (EMG) of the ulnar 
innervated intrinsic muscles was normal and conduction of the 
ulnar nerve was normal. The private physician related 2 point 
discrimination to be decreased in the fifth finger of the 
right hand and a positive Tinel sign over the transposed 
ulnar nerve. X-rays showed degenerative changes of the 
carpometacarpal joint of the right thumb. The examiner 
explained the right thumb was not related to the right elbow 
dislocation or the compressive neuropathy of the ulnar nerve 
of the right elbow.

The veteran indicated he took medication for ulnar nerve 
compression. He reported his right ulnar and right hand 
function was worse than five years prior and explained his 
right index finger crossed over more frequently. The veteran 
complained the index finger did not flex as much. He 
explained that prior to the surgery in 2000 he could not 
touch his palm with his index finger. He complained of 
tenderness and numbness in the area corresponding to the 
hypothenar eminence o the right hand. He reported tingling in 
the area of the scar on the medial side of the elbow when he 
touched the scar. The tingling tended to extend down the 
medial aspect of the forearm toward the wrist and ulnar 
surface of the hands. The veteran continued to drop objects 
but could write and type with a computer utilizing the index 
finger. He had several operations of the shoulder none of 
which were related to the ulnar nerve problem and stated the 
shoulder surgery did not make the ulnar nerve problem worse. 

Clinical examination demonstrated a healed 16 centimeter scar 
which was tender over the mid and distal portion of the scar. 
There was percussion over the scar producing paraesthesias 
into the medial aspect of the forearm. Range of motion of the 
right elbow revealed 135 degrees of flexion and full 
extension which lacked only 3 degrees. Strength was 5/5 for 
flexion and 4/5 for extension. Pronation was found to 80 
degrees of right forearm with 4/5 strength and supination was 
found to 80 degrees with 4/5 strength. The right upper arm 
showed a slight distal bulge of biceps and biceps 
contraction. The right wrist demonstrated 60 degrees of 
flexion and extension, both with 5/5 strength. Radial 
deviation and ulnar deviation were 30 degrees with 5/5 
strength. There was slight flattening of the hypothenar 
eminence of the right palm due to slight atrophy with slight 
atrophy seen in the first dorsal interosseous muscle. There 
were no finger contractors with full passive motion of the 
metacarpophalangeal proximal interphalangeal and distal 
interphalangeal joints of all fingers of the right hand. 
However, when the veteran attempted to make a fist, there was 
30 degree rotation at the level of the metacarpophalangeal 
joint of the right index finger such that the right index 
finger crossed over and lies dorsal to the middle finger. 
Abduction and adduction of all fingers was full and normal 
but was 3/5 in strength. There were no claw deformities. 

Sensation revealed slight hypoesthesia over the ulnar nerve 
distribution of the right hand with 2 point discrimination 
found to be 6 millimeters on the right. The veteran could 
adduct the thumb and had a negative Froment sign. There was 
no flexion of the distal interphalangeal joint during 
adduction against resistance of the thumb. There was no 
weakness of flexion or extension of the wrist. The veteran 
was able to dress and undress. History suggested weakness and 
some lack of coordination in dropping objects. There was pain 
which was controlled with medication. Grip strength was 2/5 
in the right. The shoulders had a limited range of active 
abduction 80 degrees bilaterally. There was passive elevation 
of 150 degrees with pain. Active forward flexion was 90 
degrees bilaterally with passive forward flexion of 160 
degrees with pain. Internal rotation was to L2 and external 
to 45 degrees. 

The diagnosis was right elbow dislocation and compressive 
ulnar nerve neuropathy of the left elbow secondary to elbow 
dislocation. The examiner indicated that based upon the 
history and physical examination the right ulnar neuropathy 
would be moderate to slight and was definitely not severe. X-
rays concluded with an impression of mild degenerative 
changes in the right elbow joint. A computed tomography scan 
performed in connection with the examination concluded with 
the impression of no fracture or dislocation and small spur 
form the head of the third metacarpal bone. A February 2006 
addendum to the examination noted the index finger cross over 
was more likely than not due to intrinsic muscle weakness 
secondary to the ulnar nerve neuropathy.

The symptoms of the appellant's right ulnar neuropathy 
clearly do not approximate findings requisite for the 
assignment of a disability rating greater than 30 percent. 
While the veteran has some tenderness, numbness, tingling, 
spasms and shaking and a right finger cross over, he 
maintained a significant range of motion in the forearm, 
elbow and shoulders. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, 5208, 5213 (2006). Additionally, the veteran 
retained normal sensation and was able to dress, type and 
write. 

After reviewing the claims file and examining the veteran, 
the January 2006 VA examiner stated the right ulnar 
neuropathy was moderate to slight and definitely not severe. 
While the words "slight," "moderate" and "severe" are 
not defined in the rating schedule, such a term as used by a 
competent medical examiner is clearly indicative of the 
impairment of the disorder in question. 38 C.F.R. §§ 4.2, 
4.6; see Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
Allday v. Brown, 7 Vet. App. 517, 527 (1995); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) (Observing that the "treating 
physician rule" that gives the opinions of treating 
physicians greater weight in evaluating medical evidence has 
been rejected in the context of veterans benefits claims.). 

Accordingly, an evaluation in excess of 30 percent for right 
ulnar neuropathy with involvement at the elbow is denied.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for right ulnar 
neuropathy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


